Citation Nr: 0019645	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In May 2000, the veteran and his wife appeared before the 
undersigned member of the Board and gave testimony in support 
of his claim.  

In July 1992, the RO denied entitlement to service connection 
for PTSD and so informed the veteran that same month.  The 
veteran did not timely disagree, and that decision became 
final.  The veteran attempted to reopen his claim in 
September 1995, and this appeal ensued.  


REMAND

As noted above, the veteran's claim for PTSD was denied in 
July 1992.  He was informed of that decision in July 1992, 
and he did not timely appeal.  Thus the claim became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  At 
that time, the RO considered the veteran's service records 
and denied the claim, finding that there was no diagnosis of 
PTSD and no verified stressor.  

The veteran has attempted to reopen his claim.  The Board 
notes that the RO did not inform him of the pertinent laws 
and regulations having to do with new and material evidence 
in the Statement of the Case sent to him in January 1997 or 
in the Supplemental Statement of the Case sent to him in 
March 2000.  In the Board's view, therefore, the previously 
issued Statement of the Case and the Supplemental Statement 
of the Case contain a material defect.  As such, a new 
Supplemental Statement of the Case must be issued in 
accordance with the provisions of 38 C.F.R. § 19.31 (1999) 
and to ensure compliance with due process considerations.


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development.  



1.  The RO should prepare a Supplemental 
Statement of the Case listing the 
pertinent laws and regulations concerning 
finality and the submission of new and 
material evidence to reopen the veteran's 
claim.  It must include a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion 
of how the laws and regulations affect 
the determination.  The RO should notify 
the veteran of the time limit within 
which he must respond should he wish to 
do so.  

2.  Thereafter, the RO should undertake 
any further development deemed 
appropriate.  Then, this claim should be 
returned to the Board for further action, 
if necessary.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



